Citation Nr: 9907992
Decision Date: 03/24/99	Archive Date: 06/24/99

DOCKET NO. 95-08 634               DATE MAR 24, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to service connection for post traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1969 to February
1981.

This case arises before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of July 1994, from the Montgomery,
Alabama, Regional Office (RO) of the Department of Veterans Affairs
(VA).

This claim first came before the Board in April 1997. The claims
for service connection for PTSD and a skin condition were denied.
The veteran submitted a motion for reconsideration. The motion was
granted and the claims are once more before the Board.

The Board also notes that a review of the veteran's service medical
records indicates that the veteran was diagnosed with high
frequency hearing loss on his separation examination, conducted in
December 1980. A rating decision, which was issued prior to the
receipt of the veteran's service medical records, denied service
connection for left ear hearing loss. VA examination also showed
left ear hearing loss, however, service connection was denied as
service medical records were unavailable. This matter is referred
to the RO for appropriate rating action.

FINDINGS OF FACT

1. The record contains no competent evidence of a nexus between the
veteran's claimed skin condition and his period of service.

2. The record contains no competent evidence of a nexus between the
veteran's claimed skin condition and his exposure to herbicides in
Vietnam.

2 - 

CONCLUSION OF LAW

The claim for service connection for a skin disability is not well
grounded. 38 U.S.C.A. 5107 (West 1991 and Supp. 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to each
claim is whether the appellant has presented evidence that each
claim is well grounded; that is that each claim is plausible. If he
or she has not, the appeal fails as to that claim, and the Board is
under no duty to assist him or her in any further development of
that claim, since such further development would be futile. 38
U.S.C.A. 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78
(1990).

In order for a claim to be well grounded, there must be competent
evidence of a current disability, proof as to incurrence or
aggravation of a disease or injury in service,, and competent
evidence as to a nexus between the in service injury or disease and
the current disability. Caluza v. Brown, 7 Vet.App. 298 (1995).

Where the determinative issue involves either medical causation or
a medical diagnosis, competent medical evidence is required to
fulfill the well-grounded claim requirement of 38 U.S.C.A. 5107(a);
lay testimony, itself, will not satisfy this burden. Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.
App. 492 (1992). If the veteran fails to submit such supportive
evidence, the claim is not well grounded.

Service connection may be granted for disability arising from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 1110, 1131 (West 1991 and Supp. 1998). If a
veteran was exposed to an herbicide agent during active service,
chloracne or other acne form disease consistent with chloracne
which manifests itself to a compensable degree within one year
after the last date of

- 3 - 

presumed herbicide exposure shall be service connected. 38 C.F.R.
3.307(a)(6), 3.309(e) (1998).

The last date on which such a veteran shall be presumed to have
been exposed to an herbicide agent shall be the last date on which
he served in the Republic of Vietnam during the Vietnam era. 38
C.F.R. 3.307(a)(6) (1998). Federal regulations also provide that
service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred during service.
38 C.F.R. 3.303(d) (1998).

The veteran's service medical records show that the veteran
complained of sores on his penis in November 1978. Upon
examination, the veteran exhibited raw inflammation and pus exudate
around the affected area. In October 1980 he reported a rash on his
legs proximal to the ankles, with a slight area of the groin
involved. It was noted to be red and itching, with no drainage. The
assessment was possible fungus. Treatment was with washing and
ointment. At his December 1980 examination for separation purposes,
the examiner noted that the veteran's skin was normal.

The first post-service clinical evidence of the veteran's skin
disability is not found until February 1994 during his VA
examination for compensation purposes. At that time, he reported
that his skin problems consisted of a bump on his left thigh. He
stated that he was diagnosed with chloracne since his time of
service in Vietnam. He denied having any other active skin disease.
Upon examination, the veteran's thigh displayed a 1.5 cm
erythematous furuncle. The examiner noted that the veteran's face,
chest and back showed no evidence of any comedones. He commented
that chloracne usually exhibits double comedones. Furuncle of the
left thigh was diagnosed along with folliculitis of the scalp. The
examiner noted that the veteran exhibited no findings which would
be characteristic of chloracne. The veteran was assessed as
apparently disease free.

The Board finds that the record is devoid of competent evidence
relating his left thigh furuncle and folliculitis of the scalp to
his period of active service. The only

- 4 -

evidence which supports the veteran's allegations have been his own
uncorroborated statements. Because a layperson is not competent to
offer evidence that requires medical knowledge or expertise, the
veteran's unsubstantiated assertions are insufficient to render his
claims well grounded under section 5107(a). See Grisvois v. Brown,
6 Vet.App. 136, 140 (1994) (quoting Espiritu, 2 Vet.App. at 494).
As to the veteran's claim that he was given a past diagnosis of
chloracne, the Board notes that the record does not contain any
such diagnosis or opinion. Absent such evidence, such a statement
cannot serve as competent evidence in establishing presumptive
service connection or a well grounded claim. The Court has held
that a statement as to a past medical opinion given by a treating
physician is not competent evidence and is not sufficient to
establish etiology or a medical diagnosis. Warren v. Brown, 6
Vet.App. 4, 6 (1993).

In essence, the record is notable for an absence of competent
evidence of the claimed skin disability during service, an absence
of competent evidence of the disability is proximately due to
herbicide exposure, and an absence of competent evidence
attributing the disability to service. Accordingly, the Board
concludes that the claim is not well grounded and is denied. 38
U.S.C.A. 5107 (West 1991 and Supp. 1998).

Where a claim is not well grounded, it is incomplete, and depending
on the particular facts of the case, VA may be obligated under 38
U.S.C.A. 5103(a) to advise the claimant of the evidence needed to
complete his application, where the veteran has reported other
known or existing evidence. Robinette v. Brown, 8 Vet. App. 69, 77
(1995); Epps v. Brown, 9 Vet. App. 341 (1996). In this case,
regardless of whether the obligation attached, VA has complied with
this obligation in the December 1994 statement of the case and in
the above discussion. 

ORDER 

Entitlement to service connection for a skin disability is denied.
- 5 - 

REMAND

The veteran's claim for PTSD was denied by the Board in its April
1997 decision on the basis that the evidence then of record did not
confirm the veteran's claimed stressors, and that there was no
objective evidence that he had engaged in combat with the enemy.

In connection with his motion for reconsideration the veteran has
submitted copies of service personnel records which may indicate
combat service as a door gunner in an attack helicopter company.
The Board finds that this evidence must be further developed.
Service personnel records currently associated with the claims
folder consist only of DD 214's, DA Forms 2 and 2-1, and copies of
general orders concerning the veteran.

The veteran has related that in July 1970, while he was assigned to
the 92nd Engineer Battalion, a close friend of his, named Billy
Butts, of Savannah, Georgia, was killed by a claymore mine, while
checking friendly mines. He also related that, while on patrol in
September 1970, a Lt. Malloy was shot during an ambush. These
accounts are of sufficient detail to warrant investigation by the
U.S. Armed Services Center for Research of Unit Records (USASCRUR).

The Board further notes that the veteran's service medical records
are incomplete, in that they only include records from 1978
onwards. Significantly, these records indicate that the veteran was
prescribed Thorazine in March 1980 for troubled sleep and other
disturbances.

Therefore this claim is REMANDED to the RO for the following:

1. The RO should contact the veteran and request that he provide
certified copies of any original flight or personnel records he has
in his possession. If he chooses he may present the originals to RO
personnel so that certified copies may be entered in the claims
folder.

- 6 - 

2. The RO should contact the National Personnel Records Center, and
should request copies of the veteran's ENTIRE service personnel
records jacket, to specifically include all information regarding
the veteran's aviation duties during his tour in Vietnam.

3. The RO should also request that the National Personnel Records
Center provide any additional medical records which may now be
available, to supplement those records, dated from 1978 to 1980,
which are contained in the claims folder. Medical records regarding
the veteran's service in Vietnam would be most helpful.

4. The RO should contact the veteran and request information from
him regarding his specific units of assignment within the 92nd
Engineer Battalion between April and September 1970. He should be
asked to specify which company and platoon he was assigned to for
the purpose of stressor verification by USASCRUR.

5. The RO should contact USASCRUR, and provide them with the
details, as related by the veteran, of the death of his friend,
Billy Butts, of Savannah, Georgia, the wounding of Lt. Malloy, and
with other detailed stressor information as related by the
veteran. USASCRUR should be asked to provide unit histories and
casualty verification information regarding the veteran's claimed
stressors.

Upon Completion of the above listed item, the RO should reconsider
the veteran's claim for service connection for PTSD. If the result
remains adverse the RO should

- 7 -

provide the veteran and his representative a supplemental statement
of the case and adequate time to respond. The claim should then be
returned to the Board for further appellate consideration.

LAWRENCE M. SULLIVAN
Member, Board of Veterans' Appeals

M. W. GREENSTREET
Member, Board of Veterans' Appeals

JEFF MARTIN 
Member, Board of Veterans' Appeals



97 Decision Citation: BVA 97-12473
 Y97 


DOCKET NO. 95-08 634  )     DATE 
     ) 
     )

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

Entitlement to service connection for post-traumatic stress disorder.

Entitlement to service connection for a skin condition.

REPRESENTATION

Appellant represented by:Disabled American Veterans

ATTORNEY FOR THE BOARD

S. P. Candelmo, Associate Counsel

INTRODUCTION

The veteran had active service from October 1969 to February 1981.

This matter came before the Board of Veterans Appeals (Board) on appeal from a July 1994
rating decision by the Montgomery, Alabama, Regional Office (RO) which denied service
connection for both Post-Traumatic Stress Disorder (PTSD) and a skin disability. The veteran
has been represented throughout this appeal by the Disabled American Veterans.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he served as a helicopter gunner while stationed in Vietnam. As a
result of this experience, he experienced numerous combat stressors which caused his PTSD.
In addition, he asserts that he was diagnosed with chloracne due to Agent Orange exposure.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp.
1995), has reviewed and considered all of the evidence and material of record in the veteran's
claims file. Based on its review of the relevant evidence in this matter, and for the following
reasons and bases, it is the decision of the Board that the veterans claims are not well
grounded.

FINDINGS OF FACT

1. The record contains no competent evidence of the claimed inservice stressors.

2. The veteran did not engage in combat.

3. The record contains no competent evidence of a nexus between the veterans claimed skin
condition and his period of service.

CONCLUSIONS OF LAW

1. The claim for service connection for PTSD is not well- grounded. 38 U.S.C.A. § 5107
(West 1991).

2. The claim for service connection for a skin disability is not well grounded. 38 U.S.C.A. §
5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Initially, it is necessary to determine if the veterans claim is well-grounded. The United
States Court of Veterans Appeals (Court) has held that a claimant has the burden of
submitting evidence sufficient to justify a belief by a fair and impartial individual that the
claim is well-grounded. Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992). The Court has
stated a well-grounded claim to be a plausible claim, one which is meritorious on its own or
capable of substantiation. Such a claim need not be conclusive but only possible to satisfy the
initial burden of 38 U.S.C.A. § 5107(a). Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

In order for a claim to be well-grounded, there must be competent evidence of a current
disability, proof as to incurrence or aggravation of a disease or injury in service, and
competent evidence as to a nexus between the inservice injury or disease and the current
disability. Caluza v. Brown, 7 Vet.App. 298 (1995).

Where the determinative issue involves either medical causation or a medical diagnosis,
competent medical evidence is required to fulfill the well-grounded claim requirement of 38
U.S.C.A. § 5107(a); lay testimony, itself, will not satisfy this burden. Grottveit v. Brown, 5
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992). If the veteran fails to
submit such supportive evidence, the claim is not well-grounded. Grottveit.

Service connection may be granted for disability resulting from personal injury suffered or
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 1991). Federal regulations
also provide that service connection may be granted for any disease diagnosed after discharge,
when all the evidence, including that pertinent to service, establishes that the disease was
incurred during service. 38 C.F.R. § 3.303(d) (1996). Furthermore, service connection for
PTSD requires medical evidence establishing a clear diagnosis of the condition, credible
supporting evidence that the claimed inservice stressor actually occurred, and a link,
established by medical evidence, between current symptomatology and the claimed inservice
stressor. 38 C.F.R. § 3.304(f) (1996).

The service medical records show no recorded complaints, clinical findings, diagnosis, or
treatment for PTSD. Clinical documentation indicates that the veteran was diagnosed with
anxiety reaction September 1981. The examiner noted that PTSD was to be ruled out.
Subsequent diagnoses of PTSD have been offered since such time relating his PTSD to his
reported history of inservice combat. In regard to this fact, the Board does not question these
diagnoses at this time. Nevertheless, in order for the veteran to adequately show a well
grounded claim for PTSD, he present competent medical evidence of a current diagnosis and
credible supporting evidence of claimed inservice stressor(s). The Board finds that such
credible evidence of stressors has not been presented

Throughout the record, the veteran claims that he experienced life threatening events during
his period of active service while in combat situations in Vietnam. More specifically, he
reported while serving as a heavy equipment operator for the 20th Engineering Brigade he
was exposed to ambushes, land mines, mortar and rocket attacks, witnessed friends die and
step on land mines, and saw people get caught by Venus flytraps. Furthermore, he reported
that he served as a helicopter door gunner, unit and crew chief. He described exposure to
enemy gunfire, killing people, picking up wounded, and exposure to massive amounts of
combat.

In this case, the record does not support the veterans statements. In reviewing the veterans
DD-214, and personnel records, the Board observes that such records do not indicate that the
veteran was engaged in combat. His MOS indicates that while in Vietnam, the veterans
main duties were attack helicopter repairer and lifting loading equipment operator.
Although, the veteran was awarded crew member wings and participated in several
campaigns, his personnel records reflect that he did so in a non-combat capacity. The record
contains no evidence that the veteran was awarded a Combat Infantryman Badge or other
similar combat citations. When requested to provide specifics as to his combat experiences,
the veteran responded that he could not remember any details. Due to the veterans inability
to provide specifics as to his combat experiences, the RO was unable to verify his claimed
stressors. The Board notes any further attempts at verification by the RO would be useless due
to the veterans memory impairment. Accordingly, the Board concludes that the veteran did
not engage in combat.

Given the above conclusion, the Board finds that the record is devoid of credible evidence of
the claimed stressors. The only evidence which supports the veterans allegations have been
his own uncorroborated statements and after-the-fact medical opinions based on the veterans
reported history. The United States Court of Veterans Appeals (Court) has stated that credible
supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of
after-the fact medical nexus evidence. Moreau v. Brown, 9 Vet.App. 389 (1996).

The veterans assertions as to his claimed stressors are therefore insufficient to render his
claim well-grounded under 38 C.F.R. § 3.304. In the absence of credible proof or verification
of the claimed stressors, there can be no valid claim. The Board concludes that the appellant's
claim is not well-grounded. Accordingly, the claim is denied. 38 U.S.C.A. § 5107 (West
1991).

In reaching this determination, the Board has specifically considered Cohen v. Brown, No.
94-661 (U.S. Vet. App. Mar. 7, 1997). Generally, the VA should make an attempt to verify
claimed stressors by contacting the Environmental Support Group. However, a meaningful
search may be accomplished only if the veteran provides detailed information. The
information provided by the veteran is nonspecific and provides absolutely no basis upon
which a meaningful search may be accomplished. The Board again notes that the veteran
cannot remember any specifics. Therefore, to the extent that meaningful development can be
accomplished, it has been accomplished. The United States Court of Veterans Appeals has
never held that the VA must engage in an exercise in utter futility. Rather, the Board must
explain the reasons for not undertaking certain development. The information provided by the
veteran provides no basis to undertake development. If the veteran should remember details,
he should petition to reopen the claim.

Skin Condition

Initially, it is necessary to determine if the veterans claim is well grounded. The United
States Court of Veterans Appeals (Court) has held that a claimant has the burden of
submitting evidence sufficient to justify a belief by a fair and impartial individual that the
claim is well grounded. Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992). Such a claim
need not be conclusive but only possible to satisfy the initial burden of 38 U.S.C.A. § 5107(a).
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

In order for a claim to be well grounded, there must be competent evidence of a current
disability, proof as to incurrence or aggravation of a disease or injury in service, and
competent evidence as to a nexus between the in service injury or disease and the current
disability. Caluza v. Brown, 7 Vet.App. 298 (1995).

Where the determinative issue involves either medical causation or a medical diagnosis,
competent medical evidence is required to fulfill the well-grounded claim requirement of 38
U.S.C.A. § 5107(a); lay testimony, itself, will not satisfy this burden. Grottveit v. Brown, 5
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992). If the veteran fails to
submit such supportive evidence, the claim is not well grounded. Grottveit.

Service connection may be granted for disability arising from disease or injury incurred in or
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991). If a veteran
was exposed to an herbicide agent during active service, chloracne or other acne form disease
consistent with chloracne which manifests itself to a compensable degree within one year after
the last date of presumed herbicide exposure shall be service connected. 38 C.F.R. § 3.309(e)
(1996). The last date on which such a veteran shall be presumed to have been exposed to an
herbicide agent shall be the last date on which he served in the Republic of Vietnam during
the Vietnam era. 38 C.F.R. § 3.307(a)(6) (1996). Federal regulations also provide that service
connection may be granted for any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease was incurred during service. 38
C.F.R. § 3.303(d) (1996).

The veterans service medical records show that the veteran complained of sores on his
penis. Upon examination, the veteran exhibited raw inflammation and pus exudate around the
affected area. At his December 1980 examination for separation purposes, the examiner noted
that the veterans skin was normal. Such a normal clinical finding confirms that the
veterans earlier skin complaints resolved.

The first post-service clinical evidence of the veterans skin disability is not found until
February 1994 during his VA examination for compensation purposes. At that time, he
reported that his skin problems consisted of a bump on his left thigh. He stated that he was
diagnosed with chloracne since his time of service in Vietnam. He denied having any other
active skin disease. Upon examination, the veterans thigh displayed a 1.5 cm erythematous
furuncle. The examiner noted that the veterans face, chest and back showed no evidence of
any comedones. He commented that chloracne usually exhibits double comedones. Furuncle of
the left thigh was diagnosed along with folliculitis of the scalp. The examiner noted that the
veteran exhibited no findings which would be characteristic of chloracne. The veteran was
assessed as apparently disease free.

The Board finds that the record is devoid of competent evidence relating his left thigh
furuncle and folliculitis of the scalp to his period of active service. The only evidence which
supports the veterans allegations have been his own uncorroborated statements. Because a
layperson is not competent to offer evidence that requires medical knowledge or expertise, the
veterans unsubstantiated assertions are insufficient to render his claims well grounded under
section 5107(a). See Grisvois v. Brown, 6 Vet.App. 136, 140 (1994) (quoting Espiritu, 2
Vet.App. at 494). As to the veterans claim that he was given a past diagnosis of chloracne,
the Board notes that the record does not contain any such diagnosis or opinion. Absent such
evidence, such a statement cannot serve as competent evidence in establishing presumptive
service connection or a well grounded claim. The Court has held that a statement as to a past
medical opinion given by a treating physician is not competent evidence and is not sufficient
to establish etiology or a medical diagnosis. Warren v. Brown, 6 Vet.App. 4, 6 (1993).

In essence, the record contains an absence of competent evidence of the claimed skin
disability during service, an absence of competent evidence of the disability in proximity to
herbicide exposure, and an absence of competent evidence attributing the disability to service.
Accordingly, the Board concludes that the claim is not well grounded and is denied. 38
U.S.C.A. § 5107 (West 1991).

General Considerations

When a claimant fails to submit a well grounded claim under 38 U.S.C.A. § 5107(a) (West
1991), the VA may have a duty under 38 U.S.C.A. § 5103(a) (West 1991) to advise the
claimant of the evidence required to complete the application. Robinette v. Brown, 8 Vet.App.
69 (1995). The veteran must submit competent evidence of his claimed combat stressors and
competent evidence that relates his current skin disability to his period of service. The
veterans statements, standing alone, do not establish a well grounded claim, even if sworn.
The Board observes that in July 1994, the RO informed the veteran of the necessary evidence
needed to support his claims. The RO has obtained or made attempts to acquire all available
records. The veteran has not alleged that any available and pertinent records are outstanding.
Therefore, given these facts, the Board concludes that the possible duty imposed by Robinette
has been met.

Although the Board has denied the veterans claims on a different basis than the July 1994
RO decision by determining that the veterans claims are not well-grounded, the Court has
held that there is no prejudice to the veteran solely from the omission of the well-grounded
claim analysis. Meyer v. Brown, 9 Vet.App. 425 (1996). Accordingly, the Board finds that the
veteran has not been prejudiced by this decision. Bernard v. Brown, 4 Vet.App. 384 (1993).

ORDER

Service connection for PTSD is denied. Service connection for a skin disability is denied.


     H. N. SCHWARTZ 
     Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures Improvement Act, Pub. L. No.
103-271, § 6, 108 Stat. 740, 741 (1994), permits a proceeding instituted before the Board to
be assigned to an individual member of the Board for a determination. This proceeding has
been assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1996),
a decision of the Board of Veterans' Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this decision which you have received
is your notice of the action taken on your appeal by the Board of Veterans' Appeals.

